In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus. On October 23, 2009, the court referred this case to a master commissioner for the limited purpose of receiving evidence and making all necessary determinations and rulings in regard thereto.
All evidence in this case was due no later than June 1, 2010. It is ordered, sua sponte, that any motions regarding the admissibility of evidence shall be filed no later than Friday, June 18, 2010. Any response to a motion regarding the admissibility of evidence shall be filed within ten days from the date the motion is filed as required by S.Ct.Prac.R. 14.4(B).
Cupp, J., not participating.